f 20 (concurring in part and dissenting in part) — I agree with the majority that Riverview Community Group has standing to bring this lawsuit on behalf of its members and that individual landowners in the developments are not indispensable parties. Majority at 893-96. But I also believe that it is necessary to reach the *901issue that the majority “leave[s] for another day,” that is, whether Johnson v. Mt. Baker Park Presbyterian Church, 113 Wash. 458, 194 P. 536 (1920), or § 2.10 of the Restatement (Third) of Property: Servitudes (Am. Law Inst. 2000) provides controlling law on the existence of implied equitable servitudes in Washington. I conclude that Johnson is controlling precedent and that as the majority states, it held that Washington recognizes equitable servitudes by implication. Johnson, 113 Wash. at 466.
Gordon McCloud, J.
*901¶21 However, I disagree with the majority’s holding that Riverview presents evidence sufficient to survive summary judgment under Johnson. Johnson and subsequent Washington decisions found implied equitable servitudes only where the landowners presented more evidence than Riverview presents here. I therefore respectfully dissent from the majority’s holding on that point; I would affirm the Court of Appeals’ dismissal of this case.
I. Riverview Meets the Requirements for Organizational Standing
¶22 To establish standing, Riverview must show that “(1) [its] members .. . would otherwise have standing to sue in their own right; (2) the interests [it] seeks to protect are germane to its purpose; and (3) neither [the] claim asserted nor [the] relief requested requires the participation of [its] individual members.” Int’l Ass’n of Firefighters, Local 1789 v. Spokane Airports, 146 Wn.2d 207, 213-14, 45 P.3d 186, 50 P.3d 618 (2002) (Firefighters) (citing Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343, 97 S. Ct. 2434, 53 L. Ed. 2d 383 (1977)).
¶23 “Unlike the third prong of the test, the first two prongs are constitutional in that they ensure that article III, section 2’s ‘case or controversy’ requirements are satisfied.” Id. at 215 (citing United Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 116 S. Ct. 1529, 134 L. Ed. 2d 758 (1996); U.S. Const, art. III, § 2). For the judicially created third element, the ultimate test is *902“ ‘whether the circumstances of the case and the relief requested make individual participation of the association’s members indispensable.’ ” Id. (quoting Int’l Ass’n of Firefighters, Local 1789 v. Spokane Airports, 103 Wn. App. 764 770, 14 P.3d 193 (2000)). An association generally has standing to sue “as long as one of its members has standing.”#. Gig Harbor Improvement Ass’n v. Pierce County, 106 Wn.2d 707, 710, 724 P.2d 1009 (1986). These requirements “permit a single plaintiff to adequately represent the interests of its many members in a single lawsuit, thus avoiding repetitive and costly independent actions.” Teamsters Local Union No. 117 v. Dep’t of Corr., 145 Wn. App. 507, 512, 187 P.3d 754 (2008).
¶24 The dissent “would hold [that] Riverview fails the third element,” i.e., that individual member participation is not required for relief. Dissent at 913. It even questions whether Riverview fails the second element — seeking to vindicate interests germane to its purpose — because River-view’s “entire purpose is to bring a lawsuit.” Id. at 913 n.8.
¶25 The dissent errs on both points. As to the second element — that the association seek relief that is germane to its purpose — the dissent cites no authority barring “an organization whose entire purpose is to bring a lawsuit” from bringing a lawsuit on behalf of its members. Indeed, there is none. In Save a Valuable Environment v. City of Bothell, 89 Wn.2d 862, 865, 576 P.2d 401 (1978) (SAVE), after the city of Bothell rezoned a parcel of farm land to allow construction of a major regional shopping center, a group of individuals formed a nonprofit corporation “for the declared purpose of working to maintain the quality of the living environment in the area of the Northshore School District in King and Snohomish counties,” an area that included Bothell. SAVE claimed that the rezone would detrimentally affect both the environment and the economy of the area. Id. In holding that SAVE had standing to sue, we explained,
*903An individual who is one of many harmed by an action may be unable to afford the costs of challenging the action himself. A class suit may be too cumbersome. An association or nonprofit corporation of persons with a common interest can then be the simplest vehicle for undertaking the task, and we see no reason to bar injured persons from this method of seeking a remedy. It is argued that a nonprofit corporation without assets may be unable to pay costs assessed against it should it fail in its suit. The same can be said of any individual person, however. It is not appropriate to bar an injured party from a judicial remedy simply because that party does not have assets.
Id. at 867-68. Riverview asserts, “After closing down and wasting the golf course complex, the aggrieved landowners in this case banded together and formed a non-profit association to seek relief.” Appellant’s Opening Br. at 10; Clerk’s Papers (CP) at 206. Based on our reasoning in SAVE, Riverview meets the second element.
¶26 Riverview also meets the third prerequisite to organizational standing — that neither the claim asserted nor the relief requested requires participation of the individual members. This third prerequisite generally bars an association from seeking damages on behalf of members when each member would have to establish individual damages. Firefighters, 146 Wn.2d at 214-15. If the individual members must participate, no need exists for the association to do so.
¶27 In this case, however, the parties request equitable relief, not damages. The difference is critical. In Firefighters, we held that a firefighters’ union had associational standing to sue an employer for wrongful conversion. Id. at 217. The union sought money damages, although it did not allege an injury to itself or receive an assignment of its members’ damage claim. Id. at 216. We concluded that the monetary damages to each of the union members was “certain, easily ascertainable, and within the knowledge of the defendant.” Id. at 215-16. We explained,
If we reached the result advanced by [petitioner] we would likely burden individual members of the employee association *904economically and would almost certainly burden our courts with an increased number of lawsuits arising out of identical facts. In short, we see little sense in an ironclad rule that has the effect of denying relief to members of an association based upon an overly technical application of the standing rules.
Id. at 216.
¶28 Similarly, in Hunt, on which our court relied in Firefighters, the United States Supreme Court explained,
“[Wlhether an association has standing to invoke the court’s remedial powers on behalf of its members depends in substantial measure on the nature of the relief sought. If in a proper case the association seeks a declaration, injunction, or some other form of prospective relief, it can reasonably be supposed that the remedy, if granted, will inure to the benefit of those members of the association actually injured. Indeed, in all cases in which we have expressly recognized standing in associations to represent their members, the relief sought has been of this kind.”
Hunt, 432 U.S. at 343 (alteration in original) (quoting Warth v. Seldin, 422 U.S. 490, 515, 95 S. Ct. 2197, 45 L. Ed. 2d 343 (1975)).
¶29 In fact, I find no cases denying standing when the organization seeks only equitable relief and satisfies the first two elements of the test for standing. See Columbia Basin Apt. Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th Cir. 2001) (“Appellants request only injunctive and declaratory relief. Because these forms of relief do not require individualized proof, the third prong of the Hunt test is satisfied.”); Alaska Fish & Wildlife Fed’n & Outdoor Council, Inc. v. Dunkle, 829 F.2d 933, 938 (9th Cir. 1987) (“[B]ecause the [organization] seeks declaratory and prospective relief rather than money damages, its members need not participate directly in the litigation”).
¶30 I therefore agree with the majority’s decision that Riverview has standing.
*905II. Johnson, Not the Restatement, Provides Controlling Law on the Existence of Implied Equitable Servitude in Washington
¶31 I disagree with the majority’s analysis of whether Riverview has offered sufficient evidence to survive summary judgment, though.
¶32 Johnson held, as the majority states, that based on the existence of a common plan or development scheme, a court may impose the benefit and burden of restrictions that a common grantor or developer imposed, and under this equitable theory, a property owner in a development may be able to enforce a restriction against another property owner who is not expressly subject to the restriction. Johnson, 113 Wash. at 464-65. The Court of Appeals concluded correctly, “Although old, Johnson's holding has never been questioned.” Riverview Cmty. Grp. v. Spencer & Livingston, 173 Wn. App. 568, 589, 295 P.3d 258 (2013).
¶33 On the other hand, the Restatement would establish equitable servitudes in a wider range of cases. The Restatement states,
If injustice can be avoided only by establishment of a servitude, the owner or occupier of land is estopped to deny the existence of a servitude burdening the land when:
(1) the owner or occupier permitted another to use that land under circumstances in which it was reasonable to foresee that the user would substantially change position believing that the permission would not be revoked, and the user did substantially change position in reasonable reliance on that belief; or
(2) the owner or occupier represented that the land was burdened by a servitude under circumstances in which it was reasonable to foresee that the person to whom the representation was made would substantially change position on the basis of that representation, and the person did sub*906stantially change position in reasonable reliance on that representation.
Restatement § 2.10.
¶34 To establish an equitable servitude by estoppel, the Restatement requires a property owner to show (1) an express or implied representation made under circumstances where (2) it is reasonably foreseeable that the person to whom the representation is made will rely on it, (3) that the person relies on the representation, (4) that such reliance is reasonable, and (5) that establishing a servitude is necessary to avoid injustice. Mountain High Homeowners Ass’n v. J.L. Ward Co., 228 Or. App. 424, 438, 209 P.3d 347 (2009).
¶35 The Restatement also contains the following illustration, which uses a fact pattern similar to the facts here as an example of an equitable servitude:
P bought a lot abutting a golf course in a residential subdivision. The developer, who owned the golf course, represented that the golf course would be subject to restrictions that would ensure its maintenance as a golf course for 50 years. Sales brochures for the subdivision showed pictures of the golf course and stated that all residents would have access to golf-club memberships. The developer now plans to discontinue the golf course and build apartment houses on the golf course. Giving effect to the oral representation would be justified. Given the existence of the golf course, the specificity of the representations, the brochures, and the likely expectation of residential purchasers that their deeds would not reflect the developer’s obligations with respect to the golf course, their reliance was reasonable.
Restatement § 2.9 illus. 10.
¶36 Under the Restatement test, as the majority implies, Riverview’s case would survive summary judgment. But under the Johnson test, as I explain below, Riverview’s case would not survive summary judgment. Thus, we must address which test applies in Washington.
*907¶37 As the Court of Appeals explained, Johnson is a case from our court that has not been overruled or limited. We will not overrule it unless we are convinced that it is both incorrect and harmful. State v. Njonge, 181 Wn.2d 546, 555, 334 P.3d 1068 (2014) (citing In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970)). None of the parties really argue that, and my own research doesn’t convince me of that. Thus, under controlling precedent, we have no reason at this point to abandon Johnson. I therefore apply the Johnson test to this case in the section below and explain more fully why Riverview might be able to overcome summary judgment under the Restatement, hut not under Johnson.
III. Riverview Presents No Question of Material Fact about Whether We Can Impose the Benefit and Burden of Restrictions That a Common Grantor or Developer Imposed
¶38 In opposition to the respondents’ Civil Rule 12(b)(7) and summary judgment motions, Riverview presented evidence to the trial court to support its implied equitable servitude claims. At the hearing on summary judgment, the court stated, “[I]n this case it’s undisputed that there is nothing in writing with respect to the golf course.” Verbatim Tr. of Proceedings (Dec. 23, 2011) at 21.5 The evidence showed that out of four recorded Deer Meadows plats and the three Deer Heights plats, only one, Deer Meadow Plat 3, noted the presence of a golf course. CP at 29-35,38,39,110.6 Deer Meadow Plat 3 contains sections titled “Easement Provisions” and “Restrictions and Reservations.” Id. at 39. The easement provisions address public utilities and contain no reference to the golf course. The restrictions section also contains no reference to the golf course; the restrictions *908relate only to road maintenance. Id. at 34. And none of the real estate contracts provided contain any reference to the golf course, although they note applicable covenants, conditions, and restrictions. Id. at 90-95, 106, 116-26, 135, 186.7
¶39 Riverview also submitted a number of declarations citing oral assurances about the golf course. Riverview member Howard Walker stated that when he purchased his lot, “I was under the distinct impression that we were purchasing a lot in an 18 hole golf course community. That impression was based on the fact that Sherie Wardian marketed the lot as such to us.” Id. at 129. Walker also stated, “Sherie gave me real estate flyers that represented the community as having an 18 hole golf course as the center attraction.” Id.
¶40 Riverview member Ken Sweeny’s declaration stated that he and his wife received a membership to the golf course “as an inducement to purchase a lot.” Id. at 102. Sweeny stated that he read an article in the Spokesman Review newspaper in 1999 in which Charles Spencer said that he “ just started the course so it would help the residential lots around here’ ” and that George Livingston built the golf course “in hopes of luring more permanent residents to the area.” Id. at 102,107. Sweeny also submitted a declaration stating that when he went with his wife to speak with Bonnie Spencer about purchasing a lot in the developments, “[w]e were introduced to Gloria [Spencer] and asked her Ts there a chance that the golf course would *909be broken up and sold for lots in the future’? Gloria replied, ‘NO, it would remain an 18 hole golf course.’ ” CP at 101. Sweeny said that he told Gloria Spencer, “[T]hat was the main reason my wife and I were interested in buying a lot because it was in an 18 hole golf course community.” Id.
¶41 Riverview member Mark Jensen stated in a declaration,
Mr. Livingston represented to us at all times that the Deer Meadows Golf Course was an integral part of the Deer Meadow’s community, which he had advertised as being “more than just a sub-division” but a “residential community” which included the golf course and its facilities, the restaurant, lounge, bar, pro shop and motel. Mr. Livingston and his agents represented this was “golf course living at its finest.” I saw these marketing materials and advertisements. I spoke with Mr. Livingston [’s] agents about it.
Id. at 86.
¶42 Riverview also submitted real estate flyers and a Lake Roosevelt Recreation Guide for summer 1997 containing references to the golf course. Id. at 97-99,138, 140, 142-44.
¶43 This evidence is insufficient to create a material question of fact about whether to impose an equitable servitude. In Johnson, all but 4 or 5 of the 650 lots sold in the development contained the residential restriction at issue. Johnson, 113 Wash. at 460. This court stated in Johnson,
Here the appellant bought its property with knowledge of all the facts; it knew that the improvement company from the beginning had established and advertised a general plan whereby all of the property in this subdivision should be used for residence purposes only; it knew that the improvement company had agreed with a great many purchasers of lots, that the platted addition would be used only for restricted purposes; it knew that the deeds to nearly all lots which had been sold contained clauses restricting the use of the lots sold. In fact, by the contract which it entered into with the improvement company when it bought its lot, it agreed to protect the improvement company against any damage or expense resul*910tant from deeding to it without restrictions, and therein it expressly agreed that, if it sold its lot before constructing the church, it would insert in its deed the restrictive clause.
Id. at 465.
¶44 In this case, in contrast, no deed or registered plat contained a restriction about the golf course. And the marketing materials suggested no building restrictions on the respondents or on the property purchasers. The only purported writing suggesting a restriction is the single plat noting a golf course. But the fact that this plat contains express restrictions that do not reference the golf course indicates that the grantor or developer declined to impose a restriction related to the golf course. Although the record shows that the golf course existed and that it might have enticed purchasers to buy the lots, no writing indicates an assurance that the golf course would continue to operate in perpetuity. And no evidence shows an intent to bind future property owners to the alleged restriction. Riverview’s evidence is thus insufficient to indicate a common plan or scheme under Johnson. Johnson did not permit oral assurances or advertising to suffice where no writing showed a common plan or scheme.
¶45 The majority cites Hollis for the proposition, “[W]e observed that words on the face of a plat, such as ‘golf course’ on one of the recorded plats here, can establish an equitable covenant limiting the use of land.” Majority at 897-98; Hollis v. Garwall, Inc., 137 Wn.2d 683, 974 P.2d 836 (1999). In Hollis, the court stated that “the restriction may also be contained on the face of the subdivision plat.” Hollis, 137 Wn.2d at 691. The plat in Hollis contained an “owner’s certificate” that 10 individuals signed and also contained a section labeled “Restrictions” that defined three restrictions on the use of the land. Id. at 686. The purchaser’s deed to the property stated that it was subject to easements in the plat. All purchases took place after the filing of the plat. Id. at 686-88.
*911¶46 But here, Deer Meadows Plat 3, filed after at least one of the purchasers purchased his lot, contains only the label “golf course.” This was the only plat that referenced a golf course. Neither the plats nor any of the deeds contained explicit restrictions referencing the golf course, although they contained other restrictions, conditions, and covenants.
¶[47 Finally, the majority cites Mountain High, a case from the Oregon Court of Appeals. The majority states that this case supports its argument, citing the Oregon court’s reasoning:
Defendant represented to buyers that Mountain High was and would continue to be a golf course community. ... It was reasonable for buyers to rely on the representations of the developer of Mountain High and the owner of the Mountain High golf course in making their decisions to purchase in the community. Under all the circumstances, including the condition of the golf course property as of the date of trial in this case, it would be unjust for defendant to benefit from the successful marketing of Mountain High as a “golf course community” without the imposition of the servitude.
Mountain High, 228 Or. App. at 438; majority at 899. The two cases do share factual similarities, including oral assurances that the golf course would remain and marketing material presenting the development as a “ ‘golf course community,’ ” although the entrance to the community in Mountain High had a sign that read “ ‘Mountain High Golf Villages.’ ” 228 Or. App. at 427. But, as the majority acknowledges, Mountain High relied on the Restatement, which, as discussed above, is not Washington law. Therefore, Mountain High is not applicable here.
¶48 Under Johnson, the crucial fact in this case is that the only writing supporting Riverview’s argument is one plat out of four registered plats containing an area marked “golf course.” Although Riverview’s evidence of oral and written representations might suffice under the Restatement approach, Riverview raises no genuine issue of material fact that any restriction existed under Washington law.
*912IV. Conclusion
¶49 Because Riverview satisfies all of the elements for organizational standing established in Firefighters, I agree with the majority’s decision that Riverview can bring this action on behalf of its members and that the individual property owners are not essential parties. But Riverview’s evidence in opposition to summary judgment fails to raise a genuine issue of material fact about whether the respondents created a common plan or development scheme under Johnson. I would affirm the Court of Appeals’ dismissal on alternate grounds. I therefore respectfully dissent in part.

 In rejecting Riverview’s request to adopt the Restatement, the Court of Appeals did not address whether a writing existed here. Riverview Cmty. Grp., 173 Wn. App. at 585, 589.


 This includes both the original and the replat of Deer Meadow Plat 1. CP at 31.


 Notably, real estate contracts for lots in Deer Meadow Plats 2 and 3 contain merger clauses stating,
33. Merger Clause. This Real Estate Contract expresses the full and final purpose and agreement of the parties regarding sale of the property and will not be qualified, modified, or supplemented by course of dealing, usage of trade, or course of performance. There are no verbal agreements which qualify, modify, or supplement this Real Estate Contract.
Id. at 95,124. And contracts for lots in Deer Meadow Plat 1 and Deer Heights Plat 1 state, “13. There are no verbal or other agreements which modify or affect this agreement unless attached hereto.” Id. at 106, 135. I agree with the majority, however, that because this is a case about equity, not contract interpretation, the parol evidence rule is not at issue here. Majority at 897 n.2.